Title: To John Adams from C. W. F. Dumas, 11 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 11e. Avril 1783

Mrs. Brush & Allen m’ont remis les faveurs dont vous les aviez chargés pour moi; & j’y répondrai plus à loisir: car nous allons monter en voiture, ces Messieurs, Miss Nancy & moi, pour dîner à Rotterdam chez Mr. Van Berckel.
Mr. Votre fils n’est pas encore arrivé.
Le principal sujet de la présente est un message que Mr. le Greffier Fagel me fit faire hier par Mr. Tynne, pour s’informer du Titre que prennent les Etats-Unis, ou que leur donnent les autres Puissances. Sur ce que j’ai repondu ne savoir rien là-dessus, si ce n’est leur souveraine & absolue Indépendance, on m’a prié de vous écrire à ce sujet, parce qu’on a besoin de le savoir, pour dresser les Pleinspouvoirs & Lettres de Créance de Mr. Van Berckel. Je m’acquitte de la Com̃ission à la hâte, & suis avec grand respect / De Votre Excellence / le très-humble & très- / obéissant serviteur
Dumas

Il me semble, sauf meilleur avis que le titre de Hauts & Puissants Etats en Congrès assemblés conviendroit le mieux peut être.

 
Translation
Sir
The Hague, 11 April 1783

Mr. Brush and Mr. Allen have given me the favors you entrusted to them; and I shall answer at greater leisure later on since we are about to get into the carriage—these gentlemen, Miss Nancy, and I—to go to Rotterdam and dine with Mr. Van Berckel.
Your son has still not arrived.
The main topic of the present note is a message that secretary Fagel sent me yesterday by Mr. Tynne, to find out what title the United States have adopted, or how they are addressed by other powers. I told him I had no idea, unless it was their Sovereign and Absolute Independence; whereupon I was asked to write to you about it, because they need to know in order to draw up Mr. Van Berckel’s commission and letter of credence. I acquit myself in haste and am with great respect, your excellency’s very humble and very obedient servant
Dumas

It seems to me, until I hear otherwise, that the title High and Mighty States in Congress Assembled might perhaps be best.

